Title: To Benjamin Franklin from Amelia Evans, [18 February 1766]
From: 
To: 


Dear Sir,
Tuesday 18 [February 1766] 12 o’clock
This morning I have had my difinitive answer from the family I am in, and am to go with them. The Ship in which they are to sail is now ready at Portsmouth and they only wait for the Consuls Credential letters which are hourly expected. The reason therfore Sir for my troubling you in this manner is to beg you will endeavour to have some estimation put on the Copper plate but I would most willingly refer that to you.
I have had a letter a day or two ago from my Guardian in Philadelphia and am disappointed of receiving some money I have there but he says he expects to receive it very soon as it is at interest upon undoubted security. You do not Sir perhaps think the money I have due to me from the Estate in Boston secure enough to advance me anything upon it—if you do Sir and would oblige me so far I should esteem it as the greatest favor in the world, as I am obliged to lay in many articles before I leave England there being very few things to be purchased at Tunis of wearables and I am to expect very little from my Uncle than severity. The money I have due to me from the Boston estate has been fully proved and the account acknowledged by the Executors of that Estate and perhaps my draught on them they will be obliged to answer.
If the above request you do not think proper to comply with I hope you will pardon the boldness of it and believe that nothing but the necessity of my situation could drive me to it therefore from the knowledge I have of Mr. Franklin I may flatter myself he will not only excuse but pity his most obliged and obedient Servant
Amelia Evans

Please to direct to me at Mr. Norris King street Golden square. I [would] have waited upon you Sir but had not the confidence upon such an errand.

 
Addressed: For / Benjamin Franklin Esqr. / Craven-street / Strand
